Citation Nr: 0100734	
Decision Date: 01/11/01    Archive Date: 01/17/01

DOCKET NO.  99-20 859	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder.

2.  Entitlement to service connection for a back disability.

3.  Entitlement to service connection for a right knee 
disability.

4.  Entitlement to service connection for tinnitus.

5.  Entitlement to a compensable evaluation for the residuals 
of a surgical removal of the left great toe nail3.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission



ATTORNEY FOR THE BOARD

John J. Crowley, Counsel


INTRODUCTION

The veteran served on active duty from October 1943 to 
November 1945.

This matter is currently before the Board of Veterans' 
Appeals (Board) on appeal from a February 1999 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO).


REMAND

There has been a significant change in the law during the 
pendency of this appeal.  Recently enacted legislation, the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000), contains extensive provisions 
modifying the adjudication of all pending claims.  See Karnas 
v. Derwinski, 1 Vet. App. 308 (1991).  The new law revises 
the former § 5107(a) of title 38 United States Code to 
eliminate the requirement that a claimant come forward first 
with evidence to well ground a claim before the Secretary is 
obligated to assist the claimant in developing the facts 
pertinent to the claim.  The other salient features of the 
new statutory provisions impose the following obligations on 
the Secretary (where they will be codified in title 38 United 
States Code is noted in parentheses): 

(1) The Secretary must provide application forms and notify 
the claimant and the representative, if any, if his 
application is incomplete, of the information necessary to 
complete the application (38 U.S.C.A. § 5102); 

(2) The Secretary must provide the claimant and the 
claimant's representative, if any, with notice of required 
information and evidence not previously provided that is 
necessary to substantiate the claim (38 U.S.C.A. § 5103(a)); 

(3) The Secretary must indicate which part of the information 
and evidence, if any, is to be provided by the claimant and 
which portion, if any, the Secretary will attempt to obtain 
on behalf of the claimant (38 U.S.C.A. § 5103(a)); 

(4) The Secretary must make reasonable efforts to assist the 
claimant in obtaining evidence necessary to substantiate the 
claim for the benefit sought, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim (38 U.S.C.A. § 5103A(a)); 

(5) The Secretary must make every reasonable effort to obtain 
relevant records (including private records) that the 
claimant adequately identifies to the Secretary and 
authorizes the Secretary to obtain (38 U.S.C.A. § 
5103A(b)(1)); 

(6) If, after making reasonable efforts to obtain relevant 
records, the Secretary is unable to obtain the relevant 
records sought, the Secretary shall notify the claimant that 
the Secretary is unable to obtain records, and such 
notification shall: 

(a) identify the records the VA is unable to obtain; 
(b) briefly explain the efforts that the VA made to 
obtain those records; and 
(c) describe any further action to be taken by the 
Secretary with respect to the claim (38 U.S.C.A. § 
5103A(b)(2)). 

(7) Whenever the Secretary attempts to obtain records from a 
Federal department or agency under this subsection or 
subsection (c) [38 U.S.C.A. § 5103A(c)], the efforts to 
obtain those records shall continue until the records are 
obtained unless it is reasonably certain that such records do 
not exist or that further efforts to obtain those records 
would be futile (38 U.S.C.A. § 5103A(b)(3));

(8)  In the case of a claim for disability compensation, the 
assistance provided by the Secretary under subsection (b) [38 
U.S.C.A. § 5103A(b)] shall include obtaining the following 
records if relevant to the claim:

(a) The claimant's service medical records and, if the 
claimant has furnished the Secretary information 
sufficient to locate such records, other relevant 
records pertaining to the claimant's active military, 
naval, or air service that are held or maintained by a 
governmental entity (38 U.S.C.A. § 5103A(c)(1)); 

(b) Records of relevant medical treatment or examination 
of the claimant at Department health-care facilities or 
at the expense of the Department, if the claimant 
furnishes information sufficient to locate those records 
(38 U.S.C.A. § 5103A(c)(2)); 

(c) Any other relevant records held by any Federal 
department or agency that the claimant adequately 
identifies and authorizes the Secretary to obtain (38 
U.S.C.A. § 5103A(c)(3)).

(9) In the case of a claim for disability compensation, the 
assistance provided by the Secretary under subsection (a) [38 
U.S.C.A. § 5103A(a)] shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim (38 U.S.C.A. § 5103A(d)(1)):  

(a) The Secretary shall treat an examination or opinion 
as being necessary to make a decision on a claim for 
purposes of paragraph (1) [38 U.S.C.A. § 5103A(d)(1)] if 
the evidence of record before the Secretary, taking into 
consideration all information and lay or medical 
evidence (including statements of the claimant):

(i) contains competent evidence that the claimant 
has a current  disability, or persistent or 
recurrent symptoms of disability; and 
(ii) indicates that the disability or symptoms may 
be associated with the claimant's active military, 
naval, or air service; but   
(iii) does not contain sufficient medical evidence 
for the Secretary to make a decision on the claim. 

(10) Nothing in this section [38 U.S.C.A. § 5103A] shall be 
construed as precluding the Secretary from providing such 
other assistance under subsection (a) [38 U.S.C.A. § 
5103A(a)] to a claimant in substantiating a claim as the 
Secretary considers appropriate (38 U.S.C.A. § 5103A(g));

(11) Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary (38 U.S.C.A. § 
5107).

In this case, the RO has greatly assisted the veteran in the 
development of his claims.  Nevertheless, the veteran is 
clearly receiving benefits from the Social Security 
Administration (SSA).  The U.S. Court of Appeals for Veterans 
Claims (Court) has held that, while a SSA decision with 
regard to unemployability is not controlling for purposes of 
VA adjudications, the decision is "pertinent" to a 
determination of the veteran's ability to engage in 
substantially gainful employment.  See Martin v. Brown, 
4 Vet. App. 136, 140 (1993).  If the veteran has received 
benefits from the SSA and those benefits are based upon 
disability, the medical record upon which the award was based 
may be pertinent to the current claims.  While it may be that 
the veteran is receiving SSA benefits based upon age, this is 
not clear.  In July 1998 the RO asked the veteran to furnish 
a copy of his latest SSA award letter.  No response appears 
to have been received from the veteran.   Accordingly, the 
Board can not now determine that "it is reasonably certain 
that such records [of any disability determination] do not 
exist or that further efforts to obtain those records would 
be futile."  Therefore, the case must be returned to the RO 
to comply with the recent legislative change. 

In April 2000, the Board received a statement from the 
veteran's Member of Congress.  Enclosed was a letter from the 
veteran to his Congressman.  The letter notes copies of 
"relevant documents" that were not submitted to the Board.  
These relevant documents should be either submitted to the RO 
or identified by the veteran. 

Accordingly, this case is REMANDED for the following:

1.  The RO should request the veteran to 
identify the names, addresses, and 
approximate dates of treatment for all 
health care providers who possess 
additional records pertinent to his 
claims.  The relevant documents submitted 
by the veteran to his Congressman should 
be either identified or submitted to the 
RO by the veteran.  After securing any 
necessary authorization from the veteran, 
the RO should attempt to obtain copies of 
those treatment records identified by the 
veteran which have not been previously 
secured.  The veteran has the right to 
submit additional evidence and argument 
on the matters the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999).

2.  The RO should obtain from the SSA a 
copy of any disability determination it 
has made for the veteran and a copy of 
the record upon which any such 
determination was based, including all 
pertinent medical records.  If the 
veteran is not receiving benefits from 
SSA based upon disability, this should be 
so indicated.  The RO should invite the 
attention of the SSA to 38 U.S.C.A. 
§ 5106 (West 1991).  If any SSA records 
are obtained, these should be associated 
with the veteran's claims folder.  If 
not, the steps taken to obtain these 
records and the response of the SSA 
should be made part of the record in the 
claims folder.  

3.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  For further guidance 
on the processing of this case in light of 
the changes in the law, the RO should 
refer to VBA Fast Letter 00-87 
(November 17, 2000), as well as any 
pertinent formal or informal guidance that 
is subsequently provided by the 
Department, including, among others 
things, final regulations and General 
Counsel precedent opinions.  Any binding 
and pertinent court decisions that are 
subsequently issued also should be 
considered.  

If the benefit sought on appeal remains denied, the veteran 
and his representative should be provided with a supplemental 
statement of the case (SSOC).  The SSOC must contain notice 
of all relevant actions taken on the claim for benefits, to 
include a summary of the evidence and applicable law and 
regulations considered pertinent to the issues currently on 
appeal.  An appropriate period of time should be allowed for 
response.  Thereafter, the case should be returned to the 
Board, if in order.  The Board intimates no opinion as to the 
ultimate outcome of this case. 

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, 

directs the ROs to provide expeditious handling of all cases 
that have been remanded by the Board and the Court.  See M21-
1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


		
	Richard B. Frank
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).





